Title: Enclosure: William Short to Gouverneur Morris, 28 June 1792
From: Short, William
To: Morris, Gouverneur


The Hague, June 28, 1792. “… On the 18th. inst. I write you also from this place & wait with much impatience to hear from you respecting what has been settled with the Commissaries of the treasury, as I mentioned to you in that letter there would be a considerable payment to be made them as soon as you shall have fixed the rate of the late payments & the mode in wch. the next shd. be made. I wish you to do this as soon as possible as a considerable sum is now & has been for some time accumulated in the hands of the bankers at Amsterdam. Should you not have settled the rate of the late payments from any difficulty wch. may have arisen on account of the second letter you wished to recieve from the Sec. of State —then I will thank you to see the commissaries or the minister & inform me what will be the best & most agreeable mode of making these payments. I in-close you an extract of a letter I have recd. from the sec. of the treasury respecting the fixing the rate of the late payments, which will perhaps render the second letter from the sec. of State unnecessary. I in-close you also a duplicate of his letter of the 16th. of April by way of leaving nothing omitted on that subject although I do not see that the state of things in France renders any intimation of the kind necessary. I need not urge you to settle some mode or other of effectuating immediately future payments as you know that the U.S. are now paying a dead & useless interest on the sums in hand.…”
